                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF WISCONSIN

CHARLES SHEPPARD,

                             Plaintiff,                           OPINION AND ORDER
       v.
                                                                        18-cv-152-wmc
                      1
JOHN KUSHMAUL and
KYLE JORGENSON,

                             Defendants.


       Pro se plaintiff Charles Sheppard is proceeding to trial on claims that on October

27, 2017, defendants John Kushmaul and Kyle Jorgenson violated his Eighth Amendment

rights by responding with deliberate indifference to his threats of self-harm. In advance of

the final pretrial videoconference (“FPTC”) to be held on July 13, 2021, the court issues

the following opinion and order on the defendants’ motion in limine and related matters,

as well as circulates proposed orientation remarks, voir dire, jury instructions and a special

verdict.



                                          OPINION

I. Defendants’ Motion in Limine (dkt. #63)

       Defendants seek five MIL orders from this court, to which Sheppard does not

object. First, defendants seek to exclude evidence of the other incidents in this lawsuit that

were dismissed at summary judgment. In particular, the court granted summary judgment



1
   In their most recent submissions, defendants modified the spelling of Kushmaul’s last name,
changing it from “Kussmaul.” Since Sheppard has not corrected that spelling and Mr. Kushmaul
would know the correct spelling in any event, the court will use that spelling going forward and
instructs the clerk of court to do so as well.
with respect to Sheppard’s deliberate indifference claims against Dr. Hoem, because she

did not know that Sheppard threatened self-harm on October 27, 2018, and against Nurse

Beth Edge, because no evidence of record suggests that when she interacted with Sheppard,

she was made aware of a substantial risk that he would commit self-harm. Since Sheppard’s

interaction with Nurse Edge in particular occurred after both of his interactions with

defendants Kushmaul and Jorgenson, the court agrees that interaction is irrelevant and

may unfairly prejudice defendants. However, Sheppard claims that defendant Kushmaul

assured him that he would not only call Dr. Hoem, but report his threats of self-harm, so

that Kushmaul’s failure to actually report his threatening to harm himself could be evidence

of his deliberate indifference.   Accordingly, the motion is GRANTED IN PART and

DENIED IN PART as follows: Sheppard may introduce evidence that Dr. Hoem was called

but not told of his threats of self-harm.

       Second, defendants seek to exclude reference to their personnel file work history,

other legal proceedings involving defendants, or any inmate complaints against defendants,

except those related to this case.     Defendants’ position is that this evidence has no

relevance, and even if relevant, its introduction would be unfairly prejudicial, tend to

confuse the jury and waste time during trial. Additionally, evidence that defendants

wronged inmates in the past is inadmissible under Federal Rule of Evidence 404, unless

such evidence would be admissible under Rule 404(b), to show “motive, opportunity,

intent, preparation, plan, knowledge, identity, absence of mistake, or lack of accident.” Id.

The Seventh Circuit has adopted a four-part test to determine whether “other acts”

evidence is admissible under Rule 404:


                                             2
       First, proof of the other act must be directed towards establishing a matter
       in issue other than the defendant’s propensity to commit like conduct.
       Second, the other act must be of recent vintage and sufficiently similar to be
       relevant to the matter in issue. Third, there must be a sufficient amount of
       evidence for the fact finder to conclude that the similar act was committed.
       And fourth, the probative value of the evidence must not be outweighed by
       the danger of unfair prejudice.

Okai v. Verfuth, 275 F.3d 606, 610-11 (7th Cir. 2011).

       Here, defendants represent that there is no known judgment against them in

lawsuits involving prison inmates. As such, the only potentially admissible evidence of this

nature would be an affirmed inmate complaint finding either defendant mishandled an

inmate’s threat of self-harm. Given the possibility that Sheppard may be able to come

forward with a proffer of evidence of this kind that satisfies the four requirements for

admissibility under Rule 404(b), the court will RESERVE on whether Sheppard is

completely precluded from admitting evidence of any inmate complaints in which either

Kushmaul or Jorgenson was found to have mishandled an inmate’s threat of self-harm.

Thus, this motion is GRANTED IN PART and RESERVED IN PART. At the final pretrial

conference, plaintiff Sheppard will be given one last opportunity to make a specific proffer

as to other affirmed inmate complaints finding defendants Kushmaul or Jorgenson acted

with deliberate indifference under circumstances similar to that here and relevant to show

motive, intent, preparation, plan, absence of mistake, or lack of accident under Rule

404(b). Failing that, all such evidence will be excluded.

       Third, defendants ask the court to exclude details of any other lawsuits against the

Wisconsin Department of Corrections or its current or former employees, also citing




                                             3
Federal Rule of Evidence 404(b). Sheppard does not object to this request and so it is

GRANTED.

       Fourth, defendants seek to exclude any argument, questions, testimony or evidence

regarding the causation of physical injury, permanence, future care and treatment, or future

pain and suffering, other than that presented by Sheppard himself. Since Sheppard does

not object to this motion, it, too, is GRANTED.

       Fifth, under Federal Rule of Evidence 609(a)(1)(A), defendants seek an order

allowing them to impeach Sheppard during cross-examination, with one question about a

criminal conviction. In particular, Sheppard was convicted of one count of Felony Murder

in violation of Wis. Stat. § 940.03. This offense is punishable by imprisonment for more

than one year, and it has not been 10 years since Sheppard was released from confinement

for these convictions. Therefore, defendants seek to ask the following question: “On

October 4, 1999, you were convicted in Milwaukee County Circuit Court of Felony

Murder, contrary to Wis. Stat. § 940.03, true?” Although Sheppard has not objected to

this question, the court has concerns that as formulated the question may be unduly

prejudicial, and would propose the following alternative question: “On October 4, 1999,

you were convicted of a felony, punishable for greater than one year, correct?” However,

the court will RESERVE on this issue for further discussion during the FPTC, as well as

grant leave to defendants to cite Seventh Circuit or U.S. Supreme Court precedent

specifically supporting the introduction of proof of a murder conviction into a civil lawsuit

as character evidence of truthfulness against one of the parties.




                                             4
II.    Voir Dire, Jury Instructions and Special Verdict

       Attached to this order are the court’s proposed voir dire, jury instructions and

special verdict form. The court anticipates that the trial will not be bifurcated. The court

will discuss these materials with the parties during the final pretrial conference.




III.   Exhibits

       Defendants disclosed three exhibits: Ex. 501 is an excerpt of Sheppard’s PSU

medical records; Ex. 502 is an excerpt of Sheppard’s HSU medical records; and Ex. 503 is

an October 27, 2017, logbook entry, presumably from Sheppard’s housing unit. Sheppard

has not objected to any of these exhibits.

       Sheppard also failed to disclose any exhibits or responded to defendants’ exhibit list

despite the trial preparation order and amended scheduling order setting June 15, 2021,

as the deadline by which Sheppard had to provide his exhibit list, and June 29, as a

response deadline. (Dkt. ##57, 58.) Since Sheppard has not filed any materials by the

June 15 deadline, or the June 29 response deadlines, the court is disinclined to permit his

introducing now untimely exhibits, but to the extent Sheppard wishes to include additional

exhibits and can justify his failure to timely disclose them, the court will hear from him

during the FPTC.




IV.    Witnesses

       Defendants intend to call three witnesses – Jorgenson, Kushmaul and Dr. Stacy

Hoem -- and may call Nurse Rebecca Tracey, Dr. Kenneth Miller, and HSU Manager


                                              5
Sheryl Kinyon.

      Sheppard has not disclosed any witnesses. Like his exhibits, absent good cause

shown, the court does not intend to allow Sheppard to call any witnesses beyond himself,

and possibly Jorgenson, Kushmaul and Dr. Hoem adversely.




                                       ORDER

      IT IS ORDERED that defendants’ motion in limine (dkt. #63) is GRANTED IN

PART and RESERVED in part as set forth above.

      Entered this 9th day of July, 2021.

                                        BY THE COURT:

                                        /s/
                                        __________________________________
                                        WILLIAM M. CONLEY
                                        District Judge




                                            6
